[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Harris v. Pureval, Slip Opinion No. 2018-Ohio-4718.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4718
   THE STATE EX REL. HARRIS, APPELLANT, v. PUREVAL, CLERK, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Harris v. Pureval, Slip Opinion No.
                                     2018-Ohio-4718.]
Mandamus—Writ sought to compel county clerk of courts to produce certain public
        records—Court of appeals’ judgment denying writ affirmed in part and
        reversed in part, and limited writ of mandamus granted.
   (No. 2017-1583—Submitted June 12, 2018—Decided November 28, 2018.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-170226.
                                    ________________
        Per Curiam.
        {¶ 1} Appellant, Lionel Harris, appeals the denial of his complaint for a writ
of mandamus to compel appellee, Aftab Pureval, Hamilton County Clerk of Courts,
to produce public records. We affirm in part and reverse in part the judgment of
the First District Court of Appeals and grant a limited writ of mandamus.
                               SUPREME COURT OF OHIO




                                    Background
       {¶ 2} Harris was charged in 1991 with aggravated murder in Hamilton
County in case No. B-910789. His case was initially placed on the docket of
Common Pleas Court Judge Thomas Nurre, but a visiting judge, Judge Donald
Schott, was assigned to preside over the trial. See State ex rel. Harris v. Hamilton
Cty. Court of Common Pleas, 139 Ohio St. 3d 149, 2014-Ohio-1612, 9 N.E.3d 1057,
¶ 2-3. The jury convicted Harris, and Judge Schott orally sentenced Harris to serve
a prison term of 20 years to life. Id. at ¶ 3. The judgment entry of sentencing was
signed by Judge Nurre “for Schott, J.” Id. at ¶ 4.
       {¶ 3} In April 2013, Harris filed an extraordinary-writ action to declare his
conviction void because the sentencing entry was signed by someone other than the
assigned judge. The court of appeals dismissed the complaint. We affirmed,
calling such signing a “ ministerial act” and explaining that one judge may sign a
sentencing entry in place of the assigned judge, without a formal assignment, “when
the assigned judge has already imposed sentence and the entry correctly reflects
that sentence and the assigned judge’s name.” Id. at ¶ 9.
       {¶ 4} On April 18, 2017, Harris sent a public-records request to the
Hamilton County Clerk of Courts, by certified mail, requesting six documents
“pertaining to case no. B-9106789 [sic].” Three of the requested documents related
to the assignment of judges:


               1. The assignment document or documents from October 1,
       1991 through January 29, 1992 from the administrative judge
       assigning the case originally to Judge Thomas C. Nurre.
               ***
               3. The Certificate of Assignment from the Chief Justice or
       acting Chief Justice of the Ohio Supreme Court assigning the case
       to Judge Donald L. Schott.




                                         2
                                January Term, 2018




               ***
               5. The assignment document or documents that reassigned
       the case back to Judge Thomas C. Nurre on or before November 1,
       1996.


In addition, he requested copies of two judgment entries from his case (request Nos.
2 and 4), and a copy of the document, dated July 30, 1992, indicating “Criminal
State Costs Satisfied” (request No. 6).
       {¶ 5} There is no indication that Pureval responded to the public-records
request. So on May 18, 2017, Harris filed a complaint in the First District Court of
Appeals for a writ of mandamus compelling production of the documents, citing
both the Ohio Public Records Act, R.C. 149.43, and the Rules of Superintendence
for the Courts of Ohio. In addition, he demanded an award of $1,000 in statutory
damages, pursuant to R.C. 149.43(C)(2).
       {¶ 6} Pureval filed a motion to dismiss. Along with the motion, Pureval
submitted the docket from the criminal case as well as pleadings filed therein by
Harris, to demonstrate, with respect to request Nos. 1 through 5, that either Harris
already had copies of the documents or that no responsive records exist. As for
request No. 6, Pureval submitted an affidavit from Scott Sellins, an employee of
the Hamilton County Clerk of Courts, attesting that no such document exists.
       {¶ 7} Because Pureval attached evidence outside the pleadings to his
motion to dismiss, the court of appeals gave notice of its intent to convert the
motion into one for summary judgment. After Harris had had an opportunity to be
heard, the court of appeals granted summary judgment in favor of Pureval. The
court concluded, based on the evidence in the record, that “the relief sought by
[Harris] either had been granted or was impossible to grant.”
       {¶ 8} Harris appealed.




                                          3
                             SUPREME COURT OF OHIO




                                   Legal analysis
       {¶ 9} In his first proposition of law, Harris asserts that the court of appeals
erred when it failed to award statutory damages for Pureval’s delay in responding
to his request. Harris brought his claim for statutory damages under the Public
Records Act. That statute mandates an award of statutory damages of $100 per
business day, up to a maximum of $1,000, if the person has (1) transmitted a written
public-records request by hand delivery or certified mail and (2) a court determines
that the public office or official failed to comply with an obligation under the act.
R.C. 149.43(C)(2). Harris alleges that Pureval’s failure to respond to the request in
any manner was a violation of Harris’s rights under the Public Records Act.
       {¶ 10} However, the Public Records Act is inapplicable to this case.
“Sup.R. 44 through 47 deal specifically with the procedures regulating public
access to court records and are the sole vehicle for obtaining records in actions
commenced after July 1, 2009.” (Emphasis added.) State ex rel. Richfield v. Laria,
138 Ohio St. 3d 168, 2014-Ohio-243, 4 N.E.3d 1040, ¶ 8. Because the Public
Records Act is inapplicable to his request for court records, Harris must seek relief
under the Rules of Superintendence.
       {¶ 11} Under those rules, court records are presumed to be open to public
access. Sup.R. 45(A). A person aggrieved by the failure of a court or clerk of
courts to comply with the Rules of Superintendence regarding access to court
records may pursue an action in mandamus. Sup.R. 47(B); State ex rel. Cincinnati
Enquirer v. Lyons, 140 Ohio St. 3d 7, 2014-Ohio-2354, 14 N.E.3d 989, ¶ 13. But
mandamus is the only remedy provided by Sup.R. 47(B).                 The Rules of
Superintendence do not authorize statutory damages under any circumstances. See
Cleveland Constr., Inc. v. Villanueva, 186 Ohio App. 3d 258, 2010-Ohio-444, 927
N.E.2d 611, ¶ 18 (8th Dist.), fn. 8.
       {¶ 12} The court of appeals correctly declined to award statutory damages.
We therefore reject Harris’s first proposition of law.




                                          4
                                January Term, 2018




       {¶ 13} In his second proposition of law, Harris challenges the court of
appeals’ determination that his request was moot and/or impossible to grant.
Specifically, he contends that he never received documents responsive to request
Nos. 1, 3 and 5, memorializing the assignment of his criminal case to Judge Nurre
and/or Judge Schott.
       {¶ 14} Request No. 1 sought the document from the administrative judge
assigning the case to Judge Nurre at the outset of the case. Common pleas court
case assignments are randomly generated by computer (and were so assigned in
1991), and therefore no responsive document exists.
       {¶ 15} In his third request, Harris sought the certificate of assignment
signed by the chief justice assigning the case to Judge Schott. Pureval did not
address this specific request in his merit brief. It is unclear whether Judge Schott
came to be assigned to Harris’s criminal case by an order signed by the chief justice
or through some other procedure. We grant a writ ordering Pureval to produce the
certificate of assignment if one exists or to clarify for the record that no such
document exists.
       {¶ 16} We reject Harris’s request that we take judicial notice of our own
assignment records, pursuant to Evid.R. 201(D), to determine whether Judge Schott
was assigned to preside over Harris’s criminal case in or around January 1992.
Evid.R. 201(D) requires a court to take judicial notice “if requested by a party and
supplied with the necessary information.” This court maintains paper copies of
certificates of assignment for ten years only, and our electronic database of
assignments for Judge Schott goes back only to 1993. We must deny the Evid.R.
201 motion for judicial notice because we have not been supplied with the
necessary information to verify the accuracy of the materials sought.
       {¶ 17} Finally, request No. 5 sought the document by which the case was
assigned from Judge Schott, who presided over the trial, back to Judge Nurre, who
signed the sentencing entry on Judge Schott’s behalf. The record is clear, however,




                                         5
                             SUPREME COURT OF OHIO




that the case was not reassigned to Judge Nurre. Indeed, the lack of an order
reassigning the case to Judge Nurre was the basis for Harris’s prior claim that the
judgment entry was void. See State ex rel. Harris, 139 Ohio St. 3d 149, 2014-Ohio-
1612, 9 N.E.3d 1057, at ¶ 5. And because no document exists, Harris is not entitled
to mandamus relief.
        {¶ 18} In sum, we reverse the judgment of the court of appeals in part, and
we issue a limited writ of mandamus as to Harris’s third request for documents,
requiring Pureval to provide responsive records or to clarify that no such records
exist, and we affirm the judgment of the court of appeals in all other respects.
                                                          Judgment affirmed in part
                                                                and reversed in part,
                                              and limited writ of mandamus granted.
        O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, and
DEGENARO, JJ., concur.
        O’DONNELL, J., dissents, and would affirm the judgment of the court of
appeals in all respects.
                                 _________________
        Lionel Harris, pro se.
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M.
Heenan, Assistant Prosecuting Attorney, for appellee.
                                 _________________




                                          6